Citation Nr: 1709404	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) for the period prior to June 23, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for PTSD for the period from June 23, 2009, to May 6, 2012.

3.  Entitlement to an initial rating in excess of 70 percent for PTSD on or after May 7, 2012.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training from February 2003 to May 2003 and active military service from May 2004 to November 2005.  He received the Combat Action Badge among other decorations.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana that awarded service connection for PTSD, rated noncompensable, effective November 16, 2005.  

During the pendency of the appeal, the RO issued another rating decision in August 2009 and assigned an increased evaluation of 10 percent for PTSD effective from June 23, 2009.  The RO later granted an increased 70 percent evaluation effective as of May 7, 2012, in a September 2012 rating decision.  Nevertheless, applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased disability rating remains on appeal.  

The Board remanded the case in July 2013 for further development.  As discussed below, additional development is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

A review of the evidence shows that the Veteran receives vocational rehabilitation benefits from VA.  See, e.g., January 2017 vocational rehabilitation subsistence allowance letter; May 2015 mental health initial evaluation note.  No records from VA's vocational rehabilitation and employment program have been obtained.  As these records may contain potentially relevant evidence, a remand is necessary to ensure that the Veteran's claims file is complete prior to any decisions being rendered.

Also, the Board's July 2013 remand requested that the Veteran provide evidence pertaining to his annual income for the appeal period.  No such evidence was provided; however, as a remand is necessary, the Veteran should be afforded an additional opportunity to submit this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment from any providers identified by the Veteran.  

2.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.  

3.  Obtain the Veteran's VA treatment records from November 2015 to the present.

4.  Contact the Veteran and request that he provide proof of his annual salary from September 2006 to the present, such as copies of salary statements, wage receipts and/or W-2s.

5.  If any of the records requested in items 1 to 4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  After completion of the above and any further development deemed necessary, readjudicate the Veteran's claims, including consideration of TDIU on an extraschedular basis for any period for which the Veteran does not meet the criteria of 38 C.F.R. § 4.16(a) (2016).  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

